Title: To Alexander Hamilton from James Taylor and Abishai Thomas, [27 June 1791]
From: Taylor, James,Abishai, Thomas
To: Hamilton, Alexander



[Philadelphia, June 27, 1791]
Sir

As there are sundry Credits to the State of N. Carolina existing on the books of the Treasury of the U.S. The vouchers of which the undersigned Agents of said State are not in possession of whereon to Support the claims of said State for such credits, We take the liberty to solicit that you will be so good as to direct the proper Officer to furnish us on or before the 30th instant with an authenticated Account of all such credits. We are
With great respect,   Sir   Yr. Most Obt Servts.
27th June 1791
The honle A HamiltonSec of the Treasury

